By the Couet.
There was evidence showing that McDonald and Murphy were acting together as accomplices in keeping intoxicating liquor with intent to sell it illegally. The court therefore properly admitted evidence of the acts of Murphy immediately after the arrest of the defendant. The rights of the defendant were carefully guarded by the instruction that the jury should disregard the evidence unless they were satisfied that the parties were acting together as confederates in a common enterprise.

Exceptions overruled.